                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

MICHAEL LYNN HEARD                                                         PLAINTIFF

v.                        CASE NO. 4:21-CV-00336-BSM

CHRIS CARNAHAN, et al.                                                  DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 28th day of May, 2021.




                                                 UNITED STATES DISTRICT JUDGE
